Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 12/21/2020 is entered.
	Claims 1-2, 4-9, 11-12, 16-24 are pending and under examination.
 This 15/740,312 filed on 12/27/2017 is a 371 of PCT/JP2016/069721 filed on 07/01/2016 and claims foreign priority benefit of JAPAN 2015-133902 filed on 07/02/2015 and JAPAN 2015-236072 filed on 12/02/2015.  It appears that no translation has been provided for JAPAN 2015-133902 and that the JAPAN 2015-236072 document has not been provided.
Response to Amendment
	The rejection of claims 1 -2, 4-9, 11-12, 16-24 under 35 U.S.C. 112(b) is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/21/2020.
The scope of enablement rejection of claims 1 -2, 4-9, 11-12, and 16-17 under 35 U.S.C. 112(a) is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/21/2020.
The rejection of claims 1 -2, 4-9, 11-12, 16-24 under 35 U.S.C. 103 as being unpatentable over Muramoto et al, Grosser et al, Soriano et al, Chrisman et al, Ekino et al and Ikeda et al is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 1-2, 4-9, 11-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the non-human animal” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the claim to a “non-human animal” as this prior term is deleted from the claim which has been amended to recite “a non-mammal animal”.
Claims 2, 4-9, 11-12, and 21 are indefinite because they depend from claim 1 and are not remedial.
Claim Rejections - 35 USC § 103 - updated per amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Muramoto et al (US2014/0273126; entitled “Method For Increasing Production Of Plant Biomass”, issued US Patent 9,902,968; of record), as evidenced by Grosser et al in “Protoplast fusion for production of tetraploids and triploids: applications for scion and rootstock breeding in citrus” (Plant Cell Tiss Organ Cult 2011, Vol 104: pages 343-357), in view of Soriano et al in “Effects of colchicine on anther and microspore culture of bread wheat Triticum aestivum” (Plant Cell Tiss Organ Cult, vol. 91, pp. 225-234, 2007; of record), US Patent 4,697,546 to Chrisman et al (issued 10/06/0987, of record), Ekino et al in “Engineering of Polyploid Saccharomyces cerevisiae for Secretion of Large Amounts of Fungal Glucoamylase” (Applied And Environmental Microbiology, November 2002 Vol 68, No. 11, pages 5693-5697, of record), and Ikeda et al in “Two attempts upon improving an industrial strain of Aspergillus oryzae through somatic recombination and polyploidization” (J Gen. Appl. Microbiol. Voll. 3, No. 2,1957; of record) .
Muramoto et al teach a method of expressing an exogenous Taq1 gene to induce and express the Taq1 protein using temperature changes to cause double strand breaks in the host cell genome of a plant that is a second eukaryote having a ploidy of tetraploidy or higher and which is an increased level of ploidy compared to a first eukaryote parent plant.  In reference claim 11, Muramoto et al disclose a “plant acquired by hybridization” and “having increased ploidy”.  As evidenced by Grosser et al, plant hybridization is typically by protoplast fusion which typically results in tetraploidy (e.g., see title, abstract, entire document).   Thus Muramoto et al which meets the limitation of “performing an artificial genome increasing operation on a first 
[0111] In this production method of the invention, a plant having biomass increasing ability can also be obtained by hybridization using the transformed plant as a first plant and another plant as a second plant. Moreover, in this production method of the invention a plant having biomass increasing ability can also be obtained by hybridization using a plant obtained by hybridization from a transformant as a first plant and another plant as a second plant. Such a method provides a plant obtained by hybridization, a parent of which is transformed plant with increased ploidy carrying an exogenous gene that promotes double-stranded genome DNA breakage.

Muramoto contemplates eukaryotic cells including “E. coli, yeasts, animal and plant cells, insect cells and other host cells” they do not explicitly disclose fish or koji mold.  Each of the references of Soriano, Ekino et al, Chrisman and Ideka et al shown below disclose methods and motivations to make progeny eukaryotes that have increased ploidy from parent eukaryotes
Soriano teaches applying the doubling-inducing agent colchicine to wheat cells in order to increase ploidy of wheat (e.g., abstract).  It would have been obvious to one of ordinary skill in the art to use the colchicine method on wheat cells to achieve polyploidy, doubling of chromosomes, because Soriano et al teaches a successful method to achieve chromosome doubling in wheat cells using colchicine because 
Ekino et al disclose a method of making S. cerevisiae cells (i.e., yeast cells) tetraploid (“tetraploid cells were obtained by crossing the diploid mater cells and then heat treating the spores” (e.g., page 3 under section headed: Construction of polyploidy mater cells, lines 4-6).  
Chrisman teaches applying heat shock to increase ploidy of fish. 
Ikeda et al teaches increasing ploidy of the koji mold, Aspergillus (p. 94, section 3).
Thus, the level of skill in the art of increasing the ploidy of various types of eukaryotic cells to tetraploid or higher ploidy was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to use such progeny eukaryotes (second eukaryotes) to apply the methods of Taq1 enzyme method of Muramoto to express the Taq1 enzyme to make double strand breaks in the cells for the purpose of genetic recombination because it was known that creating breaks in cells could be lethal and that tetraploidy or higher gave a better chance to screen the variants made by the Taq1 enzyme.  Further, Muramoto et al show using the Taq1 method on tetraploid eukaryotes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating polyploid cells of Soriano with the expression of Taq1 of Muramoto. The teaching of Muramoto demonstrates an appreciation in the art of Taql expression in polyploidized cells, and demonstrates that it was within the capacity of those of ordinary skill in the art to express restriction endonucleases in cells of agricultural and commercial interest. One of ordinary skill in the art would have been motivated to combine the inventions in order to optimize cellular properties (i.e. increase yield, hardiness, etc.). Each of Soriano and Muramoto teaches that optimized crops have improved yields and lead to improved economic benefits as compared to wild type strains, and each of Soriano and Muramoto teaches that different methods of generating optimized strains can lead to diverse cellular phenotypes.
Per base claims 18 and 20, Muramoto et al teach producing a population of modified eukaryotes.  
Per claim 19, Muramoto et al disclose selecting a eukaryote form the population of modified eukaryotes and subjecting the eukaryote to a further modification (e.g., reference claim 9).
In addition, Muramoto et al meets the limitation of inducing a type of genetic recombination called endoreduplication which is replication of the nuclear genome in the absence of mitosis, which leads to chromosome duplication and polyploidy in a plant cell.  As defined by the instant dependent claim 2, chromosome duplication is a species/type of generic genetic recombination in a eukaryote.  
Further, Muramoto et al teach performing their invention of inducing/causing Taq1 enzyme to make double strand breaks in eukaryotic cells including plant cells and explicitly contemplate inducing/causing Taq1 enzyme to make double strand breaks in eukaryotic cells including “E. coli, yeasts, animal and plant cells, insect cells and other host cells” (para 0093).
The vector of the invention may also be one that causes the protein of the present invention to be produced as a recombinant protein in E. coli, yeasts, animal and plant cells, insect cells and other host cells. In this case, the vector of the invention can be provided with the gene of the present invention under the control of a promoter that is operable in suitable host cells.  
Further, Muramoto et al explicitly teach supplying cells of a eukaryote with Taq1 protein and modifying the genome set of the cells by causing the Taq1 to act (make double strand breaks in the DNA) within the cells of the parent eukaryote by growing cells at higher temperature and then after “causing the protein to act within the cells”, inactivating the double-stranded DNA breakage activity of the protein/Taq1 by reducing 
[0058] A restriction enzyme that is activated under conditions different from the culture conditions of the plant cells is preferably used as the restriction enzyme. "Conditions different from ordinary culture conditions" may be any conditions that can be selected by a person skilled in the art, but for example may be conditions involving addition of a substance (such as metal ions or the like) necessary for activation of the restriction enzyme used, or temperature conditions necessary for activation of the restriction enzyme. In particular, it is desirable to use a restriction enzyme that is derived from a thermophile and has an optimum temperature at a higher temperature range than the culture temperature of the plant cells. For example, the optimum temperature for TaqI and Tsp45I is 65.degree. C., and the optimum temperature for Sse9I is 55.degree. C.
[0059] Thus, using a restriction enzyme that is activated under conditions different from the culture conditions of the plant cells, it is possible to first cause expression of the restriction enzyme gene in the plant cells, and then choose whether to activate the restriction enzyme under those conditions, or to keep activation at a low level by not applying those conditions. For example, if the plant cells are killed because activation of the restriction enzyme is too great when the restriction enzyme gene is expressed in plant cells, it is possible to avoid killing the plant cells by not applying the conditions and maintaining activation of the restriction enzyme at a low level.
[0106] In the production method of the invention, when the protein of the present invention has a high activation temperature as in the case of TaqI, plant biomass can be obtained by growing the plant at a temperature lower than the activation temperature of the protein. In this way, the protein of the present invention can be applied in moderation to induce endoreduplication and increase biomass.

Per claims 2 and 4-6, Murumoto et al teach a method of inducing endoreduplication which meets the limitations of chromosome duplication, copy number increase, and chromosome polyploidization, a genome size increase, and duplication of part of a chromosome and aneuploidization (e.g., para 0009, 0038, 0041-0043).  

Per claim 8, Muramoto et al teach that the modifying is carried out at a temperature lower than the optimum temperature for the double-stranded DNA breakage activity of the protein (e.g., para 0058).
Per claim 9, Muramoto et al teaches the frequent restriction enzyme used to modify the genome set is expressed within the cells that have been transformed with an expression vector expressing Taq1 (e.g., para 0058).
Per claims 11/12, Muramoto et al teach that the frequent restriction enzyme is a restriction enzyme derived from a thermophilic bacterium/is Taq1 (e.g., para 0058).
Regarding claim 16, although Muramoto et al disclose starting with plants that are polyploidy, they do not explicitly disclose using a doubling agent to achieve polyploidy plants.  
Per claims 17 and 23, although Muramoto et al teach using a plant that has been made to have increased ploidy by plant hybridization method, and suggest using yeast, they do not explicitly disclose a method to make the yeast tetraploid or using the cell fusion method to make the parent yeast cells tetraploid.  Further, Ekino et al disclose a method of making S. cerevisiae cells (i.e., yeast cells) tetraploid (“tetraploid cells were Ekino et al disclose that yeast mating described in the section headed “Construction of polyploidy mater cells” meets the limitation of cell fusion.
Per claims 21/22, and 24 although Muramoto contemplates eukaryotic cells including “E. coli, yeasts, animal and plant cells, insect cells and other host cells” they do not explicitly disclose fish or koji mold.  Per claims 21-22, Chrisman teaches applying heat shock to increase ploidy of fish. Per claim 24, Ikeda et al teaches increasing ploidy of the koji mold, Aspergillus (p. 94, section 3).
It would have been obvious to make the various types of eukaryotes tetraploid because the combination of cited references show how to make such eukaryotes tetraploid and all the cited references are in the same field of study of using polyploidy to manipulate eukaryotic chromosome features.  Further, it would have been obvious to use eukaryotes that had been made from parent or primary eukaryotes which had a lower level of ploidy because increasing ploidy in eukaryotes is a longstanding practice in agricultural genetics.  Further, each of Soriano and Muramoto teach plant breeding, which involves iterative selection of cultivars and reapplication of mutagenesis techniques.
In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the Taq1 enzyme method of Muramoto et al using tetraploid and higher parent cells, as disclosed in Muramoto et al using the various types of cells disclosed in the cited references to 
Response to Arguments
	The Applicants’ arguments filed on 12/21/2020 have been fully considered but respectfully are unpersuasive.  The applicants’ argument that the claimed invention shows superior results is unpersuasive at least because the argument does not point out which result is being referred to as a superior result.  In the present arguments, a showing of superior results is not pointed out or specified.  A review of the examination record finds a statement by the applicants’ representative in the Appeal Brief filed on 07/27/2020 as follows: 
And, even if Muramoto were applied, the skilled person would not have a reasonable expectation of arriving at the solution of the claimed invention where the inventors surprisingly found that even if the genome rearrangement technique is applied to the polyploid, the survival rate is improved, as a result, a population having various genome compositions can be obtained and consequently optimize genome constitution to the intended property.
However, this argument is not persuasive because a review of the instant specification does not find an embodiment showing unexpected or superior result of increased survival rate.  
Further, the applicants’ arguments regarding whether Muramoto explicitly made a eukaryote tetraploid from a diploid parent eukaryote prior to performing the Taq1 method of making double-stranded breaks in a controlled fashion is unpersuasive because the rejection is for obviousness rather than anticipation.  It is shown in the combination of references that it was old in the art to make tetraploid eukaryotes from parent eukaryotes having less than tetraploidy.  Further, the applicants argument regarding the term “ploidy” is unpersuasive because the terms “euploidy” or “homoploidy” are not presently in the claims and features must not be read into the claims for purposes of examination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636